[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                              No. 11-12838                 ELEVENTH CIRCUIT
                          Non-Argument Calendar              JANUARY 23, 2012
                        ________________________                JOHN LEY
                                                                 CLERK
                          Agency No. A071-544-384


STEPHEN ANTHONY LAWRENCE,

                                                                     Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,


                                                                   Respondent.

                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                              (January 23, 2012)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:

     Stephen Anthony Lawrence, a native and citizen of Jamaica, appeals the
decision of the Board of Immigration Appeals that affirmed his order of removal. 8

U.S.C. § 1227(a)(2)(B)(i). The Board found that Lawrence was statutorily

ineligible for a waiver of inadmissibility because he had been convicted of drug

related offenses. Id. §§ 1182(c) (repealed Sept. 1996), 1251(a)(2)(B)(i)

(transferred to section 1227(a)(2)(B)(i) in Sept. 1996). We dismiss in part and

deny in part Lawrence’s petition.

      In 2006, the Department of Homeland Security charged Lawrence with

removability for violating laws related to a controlled substance. The Department

alleged that Lawrence, although admitted to the United States legally, was

deportable because, on August 8, 1996, he had been convicted in a Florida court of

possessing less than 20 grams of marijuana and possessing drug paraphernalia,

Fla. Stat. §§ 893.13, 893.147. Lawrence conceded removability, but he applied for

a waiver of inadmissibility and argued that section 1251(a)(2)(B)(i) was enacted

after his convictions and did not apply retroactively.

      Lawrence filed in a Florida court a motion to set aside his August 1996

convictions. In June 2008, the Florida court held a hearing on Lawrence’s motion

during which Lawrence sought to set aside his convictions because he faced

deportation. The prosecutor and Lawrence agreed that Lawrence could set aside

his convictions and plead guilty to two counts of trespassing. The district court

                                          2
granted Lawrence’s motion and adjudged him guilty of two counts of trespassing.

      In July 2008, the immigration judge ordered Lawrence removed from the

United States. The immigration judge found that Lawrence was ineligible for a

waiver of inadmissibility because he had committed offenses relating to a

controlled substance after April 24, 1996, the effective date of the Antiterrorism

and Effective Death Penalty Act. 8 U.S.C. §§ 1182(c), 1251(a)(2)(B)(i).

Lawrence appealed to the Board, which remanded the case for the immigration

judge to determine whether the Florida court had vacated Lawrence’s convictions

on the merits or to aid him in immigration proceedings.

      Lawrence filed a motion to terminate the proceedings, but the immigration

judge denied the motion and again ordered Lawrence removed from the United

States. The immigration judge found that the Florida court had modified

Lawrence’s drug related convictions only to aid him in immigration proceedings

and that the convictions rendered him ineligible for a waiver of inadmissibility.

See Ali v. U.S. Att’y Gen., 443 F.3d 804, 810 (11th Cir. 2006).

      Lawrence appealed to the Board, but the Board dismissed Lawrence’s

appeal. The Board “agree[d]” with the findings of the immigration judge that

Lawrence’s drug related convictions were modified “to affect [his] immigration

proceedings” and that Lawrence “remain[ed] removable as charged” under section

                                         3
1227(a)(2)(B)(i). The Board found that Lawrence was “not eligible for a waiver

under the laws . . . in effect” when he was convicted of the drug related offenses

and, “as [he] was and is statutorily ineligible for the requested relief, the various

federal regulations that have controlled the applications for waivers of

inadmissibility do not affect his eligibility.”

      Lawrence challenges the decision of the Board on three grounds that we

lack jurisdiction to consider. First, Lawrence argues that the Board should have

considered the procedural arguments he allegedly raised in his motion to set aside

his drug related convictions, but Lawrence failed to submit a copy of his motion to

the Board. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th

Cir. 2006). Second, Lawrence argues that the Board violated his right of due

process by refusing to consider his motion, but Lawrence never presented that

argument to the Board. See id. Third, Lawrence argues that the Board should

have given full faith and credit to the modified convictions, but “[w]here a

constitutional claim has no merit . . . we do not have jurisdiction.”

Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1333 (11th Cir. 2003). The

Full Faith and Credit Clause of the U.S. Constitution applies to the states, and the

Board did not violate the principles of the Clause by examining Lawrence’s

modified convictions after the Florida court failed to identify a defect in his

                                            4
convictions for drug related offenses. We dismiss in part Lawrence’s petition

about these arguments.

      Lawrence argues that the Board misapplied the law in finding that he was

ineligible for a waiver of inadmissibility, but Lawrence’s argument fails. Under

the law in effect on August 8, 1996, Lawrence was ineligible for a waiver of

inadmissibility because of his convictions for drug related offenses. 8 U.S.C. §§

1182(c) (repealed Sept. 1996), 1251(a)(2)(B)(i) (transferred to section 1227 in

Sept. 1996). Lawrence argues that he is eligible for a waiver under INS v. St. Cyr,

533 U.S. 289, 121 S. Ct. 2271 (2001), but that decision permits a waiver for aliens

convicted before April 24, 1996. Lawrence challenges the refusal of the Board to

credit his modified convictions for trespass, but the Board did not misapply the

law when it found that Lawrence remained convicted of two drug related offenses.

A conviction that is later vacated nonetheless remains a “conviction” under the

immigration laws “‘if a court vacates a conviction for reasons unrelated to the

merits of the underlying criminal proceedings,’” such as to obtain relief based on

“‘rehabilitation or immigration hardships.’” Ali, 443 F.3d at 810 (quoting In re

Pickering, 23 I. & N. Dec. 621, 624 (BIA 2003). We deny that part of Lawrence’s

petition that challenged his order of removal.

      PETITION DISMISSED IN PART, AND DENIED IN PART.

                                         5